QUINCE, J.,
dissenting.
I respectfully dissent. I agree with the petitioners, the Department of Children and Families, and the guardian ad litem that the Fifth District Court of Appeal’s order dated March 27, 2006, did more than enforce its mandate. The order went beyond what was decided in the earlier proceeding. The March 27, 2006, order effectively precludes the trial court from conducting a hearing pursuant to chapters 39 and 63, Florida Statutes, and requires the trial court to hear the adoption petition of the foster parents only. Therefore, I dissent because the issues surrounding the final adoption hearing were not before the district court in the 2005 proceeding.